DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered. 
Response to Arguments
Applicant argues in the response filed 12/07/2021 that prior art Walish as modified by Vanden Hoek and Nesbitt fail disclose the plurality of plurality protrusions, bumps, extensions, tines, grooves, cutouts, depressions, or recesses extending radially outward or inward relative to a longitudinal axis. A new rejection with respect to Walish as modified by Vanden Hoek and Chae has been made below. 
The applicant further argues that prior art Walish as modified by Vanden Hoek fail to disclose the end effector is monolithic. However it would seem that figure 6b of Walish would disclose two legs 516 that would be monolithically formed and be able to the claimed end effector. If however, the interpretations would not be able to read on the limitations, a new rejection with respect to Walish as modified by Vanden Hoek, Nessbit, and Besselink has been made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160256179 to Walish in view of U.S. Patent Publication 2002/011156 to Vanden Hoek and in view of U.S. Patent Publication 2017/0325829 to Chae.
As to claim 1, Walish discloses a medical device (200; paragraphs 31, 32, and figure 3A), comprising: a handle assembly (232) including an actuator (213); a sheath (212) extending between a proximal end (211) and a distal end (215), the proximal end of the sheath being coupled with the actuator (213 and 211 are coupled via 212 and 232); an end-effector (216, alternatively the embodiment 516 of figure 6b usable as the end effector of 216) moveable relative to the 
Vanden Hoek teaches a similar device (flexible tool with indicia for measuring, abstract) with indicia having a plurality of first indicia (43) and a plurality of second indicia (absence of 43) for the purpose of determining the specific value of a measurement (paragraph 93,94). The first and second indicia (which alternate, see Applicant paragraph 26 and figures 1-2C) help gauge the size of stone/object by allowing the medical professional to count the plurality of indicia. Similarly, the alternating plurality of first indicia and plurality of second indicia of Vanden Hoek would allow for easy visual identification of the indicia to allow a medical professional to count the total number of indicia for the purpose of determining the measurement of the object. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Walish’s indicia markings with a plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. 

As to claim 2, with the device of Walish, Vanden Hoek, and Chae above, Walish discloses that the indicia can be two different colors (paragraph 36). However, Walish does not explicitly discloses the color of each of the second plurality of indicia is darker than the color of each of the first plurality of indicia. It would have been obvious to one having ordinary skill to try the two available choices of the second plurality of indicia to be darker (or lighter) than the first plurality of indicia. There are only two options for color darkness comparison (second darker or lighter than the first plurality of indicia), additionally, one having ordinary skill in the art would have found it predictable to vary the darkness to provide a contrast between the indicia that is best suited for providing accurate measurements of the object because “a person of ordinary skill has good reason 
As to claim 3, with the device of Walish, Vanden Hoek, and Chae above, 
Vanden Hoek further teaches the first plurality of indicia (43) and second plurality of indicia (absence of 43) alternate along a length of each leg of the plurality of legs for the purpose of determining the measurement of the object (see Paragraph 93 and 94).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Walish’s indicia markings with an alternating plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. 
As to claims 4-6, 9, Walish as modified by Vanden Hoek and Chae disclose the device above but is silent about a length of each of the first indicia is the same, and  a length of each of the second indicia is the same, the length of each of the first plurality of indicia is the same as the length of each of the second plurality of indicia; or the length of each of the first plurality of indicia is different than the length of each of the second plurality of indicia. It would have been obvious to one having ordinary skill to try the two available choices of each claim where the lengths are equal or unequal because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 

As to claim 15, Walish discloses a medical device (200; paragraphs 8, 31, 32, 36, and figure 3A), comprising: a handle assembly (232) including an actuator (213); a sheath (212) extending between a proximal end (211) and a distal end (215), the proximal end of the sheath being coupled with the actuator (213 and 211 are coupled via 212 and 232); an end-effector (216, alternatively the embodiment 516 of figure 6b usable as the end effector of 216) moveable relative to the sheath between an extended configuration and a retracted configuration (“expanded configuration”; see paragraph 32), the end-effector 
Vanden Hoek teaches a similar device (flexible tool with indicia for measuring, abstract) having a plurality of first indicia (43) alternating with a plurality of second indicia (absence of 43) for the purpose of determining the measurement of the object (see Paragraph 93 and 94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Walish’s indicia markings with a plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. However, the combination of Walish and Vanden Hoek does not explicitly discloses wherein a length of each of the first indicia is the same; and wherein a length of each of the second indicia is the same; wherein the length of 
Chae teaches a similar device having indicia with a plurality of protrusions, bumps, extensions, tines, grooves, cutouts, depressions, or recesses extending radially outwards or inwards relative to a longitudinal axis of the respective leg (15, paragraph 47-49, figure 5) for the purpose of easily affixing the end effector to the tissue. Chae teaches that the protrusions 15 can be plural or a pair and will help to be able to engage and grasp the polyp, or the tissue. The teaching of using the plural protrusions of can be applied along the length of the repetitive first indicia and repetitive second indicia of Walish as modified by Vanden Hoek in order for the device with the indicial to easily grasp an object. It would have been obvious to one of ordinary skill in the art before the effective filing date to 
As to claim 16, with the device of Walish, Vanden Hoek and Chae above, Walish discloses each of the plurality of legs includes the first indicia and the second indicia (paragraph 36 and figure 6B).
As to claim 17, with the device of Walish, Vanden Hoek, and Chae above, Walish discloses that the indicia can be two different colors (paragraph 36). However, Walish does not explicitly discloses the color of each of the second plurality of indicia is darker than the color of each of the first plurality of indicia. It would have been obvious to one having ordinary skill to try the two available choices of the second plurality of indicia to be darker (or lighter) than the first plurality of indicia. There are only two options for color darkness comparison (second darker or lighter than the first plurality of indicia), additionally, one having ordinary skill in the art would have found it predictable to vary the darkness to provide a contrast between the indicia that is best suited for providing accurate measurements of the object because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
As to claim 18, Walish as modified by Vanden Hoek and Chae disclose the device above but is silent the length of each of the first plurality of indicia and second plurality of indicia is between 0.5 mm and about 3.00 mm. Walish further does discloses the device is used for ureteroscopy or percutaneous 
As to claim 20, Walish as modified by Vanden Hoek and Chae disclose the device above however, Walish does not expressly disclose the color of each the first plurality of indicia is white or wherein the color of each of the plurality of first indicia is blue, and wherein the color of each of the second indicia is black. It would have been obvious to one having ordinary skill in the art to try the first plurality of indicia is white or blue, and wherein the color of each of the second indicia is black. There are limited options for basic color choice and one having ordinary skill in the art would have found it predictable to try a variety of basic colors to provide a contrast between the indicia that is best suited for providing accurate measurements of the object because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation  
Claims 21, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0256179 to Walish in view of U.S. Patent Publication 2002/0111567 to Vanden Hoek in view of U.S. Publication 2009/0162531 to Nesbitt and U.S. Patent Publication 2011/0196410 to Besselink. 
As to claim 21 Walish discloses a medical device (200; see paragraphs 31, 32, and figure 3A), comprising: a handle assembly (232) including an actuator (213); a sheath (212) extending between a proximal end (211) and a distal end (215), the proximal end of the sheath being coupled with the actuator (213 and 211 are coupled via 212 and 232); an end-effector (514 as seen in figure 6b, with a pair of continuous legs 516 is the end effector, used with the actuator of figure 3a) moveable relative to the sheath between an extended configuration and a retracted configuration (“expanded configuration”; see paragraph 32), the end-effector including a plurality of expandable legs (each 516 as seen in figure 6b), first and second indicia (518,520) and that the color of the first indicia is different than a color of the second indicia (see Paragraph 36), wherein the end-effector is monolithically formed form a single piece of material (figure 6b, paragraph 37 the leg seems to be a single material). However, Walish does not explicitly discloses each of the plurality of expandable legs including a plurality of first indicia and a plurality of second indicia, wherein a color of each of the first plurality of indicia is different than a color of each of the second plurality of indicia, and wherein each of the first plurality of indicia include a first coefficient 
Vanden Hoek teaches a similar device (flexible tool with indicia for measuring, abstract) having a plurality of first indicia (43) and a plurality of second indicia (absence of 43). Vanden Hoek differs from the application with one location of alternating indicia shared by two legs and the desired measuring object. In the Applicant’s Specification (see paragraph 32), the stone/object is measured by the first and second indicia. More specifically, the first and second indicia (which alternate, see Applicant paragraph 26 and figures 1-2C) help gauge the size of stone/object by allowing the “medical professional” to count the plurality of indicia. Similarly, the alternating plurality of first indicia and plurality of second indicia of Vanden Hoek would allow for easy visual identification of the indicia to allow a “medical professional” to count the total number of indicia for the purpose of determining the measurement of the object (see paragraph 93 and 94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Walish’s indicia markings with a plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement.
Nesbitt teaches a similar device (medical wire with indicia, abstract) having a first plurality of indicia (282; see Paragraphs 9 and 88) include a first coefficient of friction (PFTE; see Paragraph 88; PFTE coefficient of friction is .04; see engineering toolbox)and each of the second plurality of indicia (284a-d) 
If, however, it would not be known that the end effector of Walish would be monolithically formed from a single piece of material, Besselink teaches a similar device (endoluminal expandable device, abstract) having an end effector being a monolithically formed in order to keep the design simple for a device to perform a similar function (paragraph 64). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end effector of Walish as modified by Vanden Hoek and Walish be monolithically formed as taught by Besselink in order to keep the design simple. 
As to claim 22, with the device of Walish, Vanden Hoek, Nessbit, and Besselink above, Nessbit  further teaches each of the first plurality of indicia (282) include a physical attribute (recessed; see Figure 15) and each of the 
As to claim 24, 25, with the device of Walish, Vanden Hoek, Nesbitt, and Besselink above, Walish further discloses the device is used for ureteroscopy or percutaneous nephrolithotomy (PCNL) procedures (paragraph 3) but does not expressly disclose the first plurality of indicia and the second plurality of indicia is between about 0.5 mm and about 3.0 mm or is 2.0mm. It appears that the device of Walish, Vanden Hoek, Nesbitt, and Besselink would operate equally well with the claimed indicia length since the claimed device is used for percutaneous nephrolithotomy (PCNL) procedures (see Applicant’s Specification, paragraph 03). Further, applicant has not disclosed that the length claimed solves any stated problem or is for any particular purpose, indicating simply that the length “may” be within the claimed ranges (see Applicant’s Specification, paragraphs 08 and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Walish, Vanden Hoek, Nesbitt, and Besselink to have an indicia length of between 0.5 mm and about 3.0 mm or exactly 2.0mm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Walish, Vanden Hoek, Nesbitt, and Besselink.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0256179 to Walish in view of U.S. Patent Publication 2002/0111567 to Vanden Hoek in view of U.S. Publication 2009/0162531 to Nesbitt and U.S. Patent  as applied to claims 21, 22, 24, 25 above, and further in view of U.S. Patent Publication 2017/0325829 to Chae.
As to claim 23, Walish as modified by Vanden Hoek, Nesbitt, and Besselink disclose the device above but is silent about at least one of the first and second indicia having indicia with a plurality of protrusions, bumps, extensions, tines, grooves, cutouts, depressions, or recesses. 
Chae teaches a similar device having indicia with a plurality of protrusions, bumps, extensions, tines, grooves, cutouts, depressions, or recesses extending radially outwards or inwards relative to a longitudinal axis of the respective leg (15, paragraph 47-49, figure 5) for the purpose of easily affixing the end effector to the tissue. Chae teaches that the protrusions 15 can be plural or a pair and will help to be able to engage and grasp the polyp, or the tissue. The teaching of using the plural protrusions of can be applied along the length of the repetitive first indicia and repetitive second indicia of Walish as modified by Vanden Hoek in order to allow the device with the indicia to easily grasp an object. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the plurality of protrusions of Chae with the device of Walish, Vanden Hoek, Nesbitt, and Besselink in order for more easily affixing the end effector to the tissue.
Claims 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0256179 to Walish in view of U.S. Patent Publication 2002/0111567 to Vanden Hoek and U.S. Patent Publication 2017/0325829 to Chae as s 1-7, 9, 15-18, 20 above, and further in view of U.S. Patent Publication 2011/0196410 to Besselink.
As to claims 26, 27, with the device of Walish, Vanden Hoek and Chae above, Walish further discloses the end-effector is monolithically formed form a single piece of material (figure 6b, paragraph 37 a pair of legs 516 seems to be a single material. The embodiment of figure 6b seems to disclose two legs 516, which can be the plurality of expandable legs that make up an end effector and seem to be monolithically formed. 
If, however, it would not be known that the end effector of Walish as modified by Vanden Hoek and Chae would be monolithically formed from a single piece of material, Besselink teaches a similar device (endoluminal expandable device, abstract) having an end effector being a monolithically formed in order to keep the design simple for a device to perform a similar function (paragraph 64). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end effector of Walish as modified by Vanden Hoek and be monolithically formed as taught by Besselink in order to keep the design simple.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,402,771 to Palmer, U.S. Patent Publication 2001/0031971 to Dretler, U.S. Patent Publication 2003/0135223 to Teague, U.S. Patent Publication 2004/0138692 to Phung, 2005/0143770 to Carter, 2007/0239141 to Hartley, 20090082780 to Lu, U.S. Patent Publication 20130184741 to Laroya, U.S. Patent . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771